The opinion of the Court was delivered by
Willard, C. J.
All the questions raised in the present case have already been decided in the cases of Dunton vs. Cobb (8 S. C., 123-127,) and Coleman vs. Smith, (8 S. C., 128-129). It appears that the relator in the present case holds claims entitled to be paid by the respondent as County Treasurer of Newberry County under the Act of March 3, 1874, and that there are funds sufficient in the hands of the respondent as Treasurer, applicable by law to the payment of such claims, for their payment. A peremptory writ of mandamus should therefore issue commanding payment thereof as prayed by the relator.
McIver, A. J., concurred.